TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00552-CV




                                      In re Corey Chandler




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Corey Chandler, an inmate in the Texas Department of Criminal Justice,

has filed a pro se petition for writ of mandamus, seeking to compel the Travis County District

Clerk to transmit copies of his application for writ of habeas corpus, any answers filed, the

convicting court's findings, and all related filings to the Texas Court of Criminal Appeals in

accordance with article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code Crim.

Proc. art. 11.07, § 3(c).

                As an intermediate appellate court, this Court has no jurisdiction to issue a writ of

mandamus against a district clerk unless necessary to enforce our jurisdiction, see Tex. Gov't

Code § 22.221(a); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding), and our jurisdiction is not implicated here, see Tex. Code Crim. Proc.

art. 11.07, § 5 (vesting complete jurisdiction over post-conviction relief from final felony

convictions in Court of Criminal Appeals).
               Accordingly, the petition for writ of mandamus is dismissed for want of

jurisdiction. See In re LaMountain, No. 03-19-00545-CV, 2019 WL 5779756, at *1 (Tex.

App.—Austin Nov. 6, 2019, orig. proceeding) (dismissing relator's petition for writ of

mandamus when relater sought to compel district court to transmit habeas corpus application and

related filings to Court of Criminal Appeals).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Filed: November 18, 2021




                                                 2